COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 L.D.W.                                                         No. 08-13-00170-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                             109th District Court
                                                §
 TEXAS DEPARTMENT OF FAMILY                                  of Andrews County, Texas
 AND PROTECTIVE SERVICES,                       §
                                                                    (TC # 18812)
                        Appellee.               §


                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed as moot.

L.D.W. filed a notice of appeal from an associate judge’s ruling that L.D.W.’s parental rights

would be terminated.     The associate judge subsequently reconsidered its prior ruling and

determined that the evidence was insufficient to prove any termination ground against L.D.W.

Accordingly, the appeal taken by L.D.W. from the termination ruling is moot. A case becomes

moot when the issues presented are no longer live or the parties lack a legally cognizable interest

in the outcome. See Murphy v. Hunt, 455 U.S. 478, 481, 102 S. Ct. 1181, 1183, 71 L. Ed. 2d 353

(1982). We notified the parties of our intent to dismiss the appeal and have received no

responses. Accordingly, we dismiss the appeal. TEX.R.APP.P. 43.2(f).
August 14, 2013
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-